Case 1:21-cv-00013-SES Document17 Filed 08/04/21 Page 1of1

Hagplh& D
1 PY

UNITED STATES DISTRICT COUR TPep AUG a4 LO? °
MIDDLE DISTRICT OF PENNSYLVANIA /

    
 
  

DAVID ALLEN O’KANE, NO. 1:21-CV-00013
Plaintiff,

ve- : (SCHWAB, MJ.)

KILOLO KIJAKAZI,
Acting Commissioner of
Social Security,

ORDER

 

, 2021, upon
consideration of Defendant’s Motion to Remand, and any response
thereto, it is hereby ORDERED that Defendant’s Motion is granted, and

the case is remanded to the Commissioner pursuant to the sixth

sentence of 42 U.S.C. § 405(g).

BY THE COURT:

SUSAN E. SCHWA
U.S. MAGISTRATE JUDGE

 
       
